Citation Nr: 0637666	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In May 2005, the 
veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  In August 
2005, the case was remanded for additional evidentiary 
development.  The case is again before the Board for further 
appellate consideration.


FINDING OF FACT

Chronic hepatitis C is not related to the veteran's active 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an April 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
veteran was informed of the evidence that was needed to 
substantiate his claim, as well what information and evidence 
VA would obtain in his behalf and what evidence and 
information he could submit.  He was told to submit any 
evidence relevant to his claim.

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The record contains 
a letter dated in March 2006 which informed the veteran of 
the provisions of the Dingess decision.



II.  Applicable law and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The veteran has contended that he contracted hepatitis B and 
C in service (he is already service-connected for hepatitis 
B).  He said that during an in-service hospitalization for 
the treatment of hepatitis he was given a blood transfusion, 
which he believes is the source of the hepatitis C infection.

An October 1971 hospital record from Tachikawa Air Force Base 
hospital in Japan noted that he been admitted with the onset 
of anorexia along with dark urine and yellowing of the eyes.  
There was no nausea or vomiting.  There was also no evidence 
of a blood transfusion.  The diagnosis was viral hepatitis, 
treated and improved.  The National Personnel Records Center 
(NPRC) was asked to conduct a search for any additional 
hospital records, to include any before the veteran was 
transferred from Vietnam to the hospital in Japan; the NPRC 
responded that no additional records pertaining to the 
veteran had been located. 

Nearly a decade after service, the veteran was hospitalized 
between September and October 1983 for alcohol dependence.  
There was a minor elevation of the liver enzymes noted, but 
this was not felt to be diagnostic.  

In February 2001, his private physician noted that the 
veteran had both hepatitis B and hepatitis C.  

The veteran was afforded a VA examination in February 2002.  
No service medical records were available for review by the 
examiner.  He complained of feelings of weakness, and stated 
that he fatigued easily.  He denied any alcohol abuse for the 
past two years, and denied IV drug use.  He made reference to 
an in-service blood transfusion.  Tests were positive for 
hepatitis C and showed a history of hepatitis B, which was 
not active.  The examiner stated that the veteran had alleged 
that he had had a blood transfusion in 1971 or 1972, and 
that, absent any evidence to the contrary, this transfusion 
was the likely cause of the hepatitis C.  In March 2002, 
after reviewing the claims file, the examiner made an 
addendum to the February 2002 examination report.  At that 
time, the records did not show any mention of his 
hospitalization (these records were added to the record after 
this examination), and there was no mention of any blood 
transfusion.  Tests clearly showed that the veteran had been 
exposed to hepatitis B in the past, although it was not 
currently active.  He also had hepatitis C.  If he had had a 
transfusion in 1972, it was found to be more likely that he 
contracted hepatitis C and not B.  It was further noted that 
obtaining the in-service hospital report would clarify any 
opinion.

In May 2005, the veteran testified before the undersigned at 
a videoconference hearing.  He stated that while he was in 
the field in Vietnam, a sergeant had noticed that his skin 
and eyes were yellow.  The captain was informed, and he was 
medivac'ed out before he could infect anyone else.  He said 
that he was first taken to a hospital in Vietnam, where he 
stayed for 10 days to two weeks.  He said that he was treated 
with IV's and shots.  He was then taken to Japan.  He 
commented that he was not sure how he had been infected, 
speculatingthat it might have come from bad water or a blood 
transfusion.

In March 2006, the claims folder was reviewed by a VA 
physician, who noted that a thorough review of the entire 
claims folder had been undertaken.  The veteran's blood tests 
had been positive for the hepatitis B antibody, indicating 
that he had a prior infection which had resolved.  He also 
had chronic hepatitis C, which had been confirmed by liver 
biopsy.  The reviewing physician noted that the 1971 records 
included a laboratory slip dated September 15, 1971, which 
showed that he was "H.A.A. positive;" this was the test 
used at the time to determine infection with hepatitis B.  
The reviewer considered the argument that hepatitis B could 
"morph" into hepatitis C, and stated that this is not 
possible.  The physician noted, in this regard, that 
hepatitis B is a double-stranded DNA virus and hepatitis C is 
a single-stranded RNA virus.  They are two separate 
infections which can be transmitted in similar ways; that is, 
through IV drug use, blood transfusions, and sexual exposure.  
In many cases, the source of the hepatitis C infection is 
unknown.  It was then noted that there was no evidence in the 
record to support a hepatitis C risk factor in service; 
specifically, there was no evidence that he had undergone a 
blood transfusion.  The reviewer then stated 

In summary, there is no medical evidence within the 
available service medical records to support the 
patient's contention that hepatitis C was contracted 
due to a transfusion occurring while on active duty 
in Vietnam.  There is no doubt that the patient's 
acute hepatitis, contracted in 1971, was indeed 
Hepatitis B.  Modes of transmission of hepatitis B 
virus and hepatitis C virus can be similar, such as 
via IV drug use, and sexual contact.  However, the 
patient has denied additional risk factors.  The 
date of onset of the patient's current hepatitis C 
cannot, with any certainty, be established.  
Therefore, I cannot resolve this issue without 
resorting to speculation.

Upon careful review of the evidence of record, the Board 
finds that entitlement to service connection for hepatitis C 
has not been established.  There is no doubt that the veteran 
now has chronic hepatitis C.  He contends it is related to a 
blood transfusion that he had in service.  However, there is 
no objective evidence of record that confirms that the 
veteran ever had such a transfusion.  The treatment records 
refer to bed rest for the treatment of hepatitis B in 
service, and there is no suggestion that his in-service 
treatment included a transfusion.  The March 2006 VA opinion 
leaves no doubt that the veteran was treated for hepatitis B 
in service; however, it was stated that the date of onset of 
the hepatitis C could not be ascertained without resort to 
speculation.  Given the absence of any competent evidence 
that the veteran either developed hepatitis C in service or 
was exposed to a known risk factor for transmission, such as 
a blood transfusion, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


